Name: 78/177/EEC: Council Decision of 20 February 1978 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-02-25

 Avis juridique important|31978D017778/177/EEC: Council Decision of 20 February 1978 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs Official Journal L 054 , 25/02/1978 P. 0025 - 0028 Greek special edition: Chapter 03 Volume 20 P. 0109 ****( 1 ) OJ NO C 36 , 13 . 2 . 1978 , P . 52 . ( 2 ) OPINION DELIVERED ON 15 DECEMBER 1977 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . COUNCIL DECISION OF 20 FEBRUARY 1978 ADOPTING A CONCERTED ACTION PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY ON THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( 78/177/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS PURSUANT TO ARTICLE 2 OF THE TREATY THE COMMUNITY WAS ASSIGNED THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ), THE COUNCIL EMPHASIZED THAT AN APPROPRIATE APPROACH SHOULD BE ADOPTED TOWARDS THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING JOINT PROJECTS , AND THAT WHENEVER IT PROVES DESIRABLE THAT THIRD STATES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS , STEPS SHOULD BE TAKEN TO MAKE THIS POSSIBLE ; WHEREAS IN ITS RESOLUTION OF 14 JANUARY 1974 RELATING IN PARTICULAR TO THE COORDINATION OF NATIONAL POLICIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ), THE COUNCIL ENTRUSTED THE COMMUNITY INSTITUTIONS WITH THE TASK OF ENSURING , WITH THE ASSISTANCE OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) THE GRADUAL COORDINATION OF NATIONAL POLICIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ; WHEREAS A PROGRAMME OF RESEARCH IN THE FIELD OF FOOD TECHNOLOGY HAS BEEN PROPOSED BY THE SWEDISH DELEGATION TO EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ); WHEREAS THE COUNCIL , IN ITS DECISION OF 16 JUNE 1975 , HAS RECOGNIZED THE INTEREST TO THE COMMUNITY OF SUCH A PROGRAMME ; WHEREAS A CONCERTED ACTION PROJECT FOR COMMUNITY RESEARCH IN THE FIELD OF INDUSTRIAL FOOD TECHNOLOGY IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES , AND IN PARTICULAR TO A MORE ECONOMIC USE OF NATIONAL RESOURCES ; WHEREAS THE MEMBER STATES INTEND , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , TO CARRY OUT THE RESEARCH DESCRIBED IN ANNEX I AND ARE PREPARED TO INTEGRATE IT INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF THREE YEARS ; WHEREAS THE EXECUTION OF THE RESEARCH WORK AS DESCRIBED IN ANNEX I CALLS FOR A FINANCIAL OUTLAY OF SOME 7.5 MILLION EUROPEAN UNITS OF ACCOUNT IN THE MEMBER STATES TAKING PART THEREIN ; WHEREAS THE COMMUNITY IS EMPOWERED TO CONCLUDE AGREEMENTS WITH THIRD STATES IN THE FIELDS COVERED BY THIS DECISION ; WHEREAS IT MAY PROVE ADVISABLE TO EXTEND THE COORDINATION ESTABLISHED BY THIS DECISION TO THE STATES PARTICIPATING IN COST ; WHEREAS , ON THE ONE HAND , PROCEDURAL CONDITIONS SHOULD BE DETERMINED SO AS TO LEAD TO A RAPID CONCLUSION OF THESE AGREEMENTS , AND ON THE OTHER , NEGOTIATIONS SHOULD BE OPENED WITH THE STATES REFERRED TO , AS SOON AS THIS DECISION IS ADOPTED ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS CREST HAS GIVEN ITS OPINION ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT FOR A PERIOD OF THREE YEARS A CONCERTED ACTION PROJECT ON THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( HEREINAFTER CALLED ' THE PROJECT ' ). THE PROJECT SHALL CONSIST OF THE COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH WORK SPECIFIED IN ANNEX I , WHICH SHALL FORM PART OF THE RESEARCH PROGRAMMES OF THE MEMBER STATES . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR SUCH COORDINATION . ARTICLE 3 THE MAXIMUM FINANCIAL CONTRIBUTION BY THE COMMUNITY TOWARDS COORDINATION SHALL BE FIXED AT 250 000 EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE . ARTICLE 4 TO FACILITATE THE EXECUTION OF THE PROJECT A CONCERTED ACTION COMMITTEE ON THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ( HEREINAFTER CALLED ' THE COMMITTEE ' ) SHALL BE ESTABLISHED . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE . HE SHALL , IN PARTICULAR , ASSIST THE COMMISSION IN ITS TASK OF COORDINATION . THE TERMS OF REFERENCE AND COMPOSITION OF THIS COMMITTEE ARE LAID DOWN IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . ITS SECRETARIAT WILL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE ADOPTED BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING SHALL REGULARLY EXCHANGE ALL RELEVANT INFORMATION CONCERNING THE PERFORMANCE OF THE RESEARCH COVERED BY THE PROJECT AND FORWARD TO THE COMMISSION ALL INFORMATION THAT MAY BE USEFUL FOR COORDINATION PURPOSES . THEY SHALL IN ADDITION ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION RELATING TO THE RESEARCH PLANNED OR PERFORMED BY BODIES WHICH ARE NOT UNDER THEIR AUTHORITY . THIS INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF THE MEMBER STATE WHICH COMMUNICATES IT SO REQUESTS . 2 . THE COMMISSION SHALL PREPARE YEARLY PROGRESS REPORTS ON THE BASIS OF THE INFORMATION PROVIDED AND SHALL SEND THEM TO THE MEMBER STATES . 3 . AT THE END OF THE COORDINATION PERIOD , THE COMMISSION SHALL , IN AGREEMENT WITH THE COMMITTEE , SEND TO THE MEMBER STATES AND TO THE EUROPEAN PARLIAMENT A SUCCINCT REPORT ON THE PERFORMANCE AND RESULT OF THE PROJECT . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN SENT TO THE MEMBER STATES , EXCEPT WHERE A MEMBER STATE OBJECTS . IN THIS EVENT , THE REPORT SHALL BE DISTRIBUTED UPON REQUEST ONLY TO THE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH CARRIED OUT UNDER THE PROJECT . THE COMMISSION MAY MAKE PROVISION THAT THE REPORT REMAINS CONFIDENTIAL AND IS NOT DISCLOSED TO THIRD PARTIES . . ARTICLE 6 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH OTHER STATES PARTICIPATING IN COST WITH A VIEW TO EXTENDING THE COORDINATION WHICH IS THE SUBJECT OF THIS DECISION TO RESEARCH UNDERTAKEN IN THESE STATES . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO OPEN NEGOTIATIONS FOR AGREEMENTS OF THE TYPE REFERRED TO IN PARAGRAPH 1 . ARTICLE 7 THIS DECISION SHALL COME INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 20 FEBRUARY 1978 . FOR THE COUNCIL THE PRESIDENT PER HAEKKERUP **** ANNEX I RESEARCH WORK REFERRED TO IN ARTICLE 1 // // CHOICE OF THEMES // APPORTIONMENT OF THE RESEARCH WORK AMONG THE MEMBER STATES // // // // // // // // // // 1 . RHEOLOGY OF LIQUID FOODS ( VISCOSITY ): // 1.0 . NO PARTICULAR PRODUCT // X // X // X // // // // X // 1.1 . MILK PRODUCTS // X // X // X // X // X // X // 1.2 . SUGAR PRODUCTS // X // X // X // 1.3 . CEREAL PRODUCTS // X // X // X // // X // X // 1.4 . FRUIT PRODUCTS // // // // X // X // X // // 2 . SORPTION ( WATER ACTIVITY ): // 2.0 . NO PARTICULAR PRODUCT // X // // X // 2.2 . SUGAR PRODUCTS // X // 2.4 . FRUIT PRODUCTS // // // // // X // 2.6 . MEAT PRODUCTS // X // X // X // // 3 . THERMAL PROPERTIES : // 3.0 . NO PARTICULAR PRODUCT // X // X // // // // X // X // 3.4 . FRUIT PRODUCTS // // // // // X // X // 3.5 . VEGETABLE PRODUCTS // // // // // X // X // 3.6 . MEAT PRODUCTS // X // X // X // // X // 3.7 . FISH PRODUCTS // GERMANY BELGIUM FRANCE IRELAND ITALY NETHERLANDS UNITED KINGDOM **** ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE COMMITTEE REFERRED TO IN ARTICLE 4 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM EXECUTION OF THE PROJECT BY GIVING ITS OPINION IN ALL ASPECTS OF ITS PROGRESS ; 1.2 . EVALUATE THE RESULTS AND DRAW CONCLUSIONS REGARDING THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION PROVIDED FOR IN ARTICLE 5 ( 1 ); 1.4 . KEEP ABREAST OF NATIONAL RESEARCH WORK BEING DONE IN THE FIELDS COVERED BY THE PROJECT , IN PARTICULAR BY KEEPING ABREAST OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . SUGGEST GUIDELINES TO THE PROJECT LEADER ; 1.6 . HAVE THE RIGHT TO SET UP , IN RESPECT OF EACH OF THE THREE PHYSICAL PROPERTIES DEFINED IN ANNEX I , A SUBCOMMITTEE TO ENSURE THAT THE PROGRAMME IS PROPERLY IMPLEMENTED . 2 . THE REPORTS AND THE OPINIONS OF THE COMMITTEE SHALL BE COMMUNICATED TO THE COMMISSION AND THE MEMBER STATES PARTICIPATING . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST AND TO THE STANDING COMMITTEE ON AGRICULTURAL RESEARCH ( SCAR ). 3 . THE COMMITTEE SHALL CONSIST OF THE PROJECT LEADER AND THE PERSONS RESPONSIBLE FOR THE COORDINATION OF THE NATIONAL PROGRAMMES APPOINTED BY THE MEMBER STATES PARTICIPATING . MEMBERS MAY FOR THE DURATION OF THE PROJECT BE ACCOMPANIED BY EXPERTS , SUBJECT TO A MAXIMUM OF TWO EXPERTS PER MEMBER STATE PARTICIPATING . A MEMBER ' S TERM OF OFFICE MAY BE TERMINATED PREMATURELY BY HIS DEATH OR RESIGNATION OR IF THE GOVERNMENT OF THE PARTICIPATING MEMBER STATE WHICH APPOINTED HIM REQUESTS THAT HE BE REPLACED . HIS SUCCESSOR SHALL BE APPOINTED FOR THE UNEXPIRED PERIOD OF THE ORIGINAL TERM .